DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-8 stand rejected under Section 103.  Claims 1-8 stand rejected under Section 112(b).  Claim 1 stands objected to for informalities.  The drawings and specification stand objected to.  Claims 9-15 stand withdrawn as directed to a non-elected method.
Applicants amended claims 1, 3, and 8, canceled claims 2 and 9-15, and added new claims 16-20.  Applicants provided amendments to the specification and drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections, or overcome the objections, and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.  However, a new drawing objection has been added relating to claim 20.
Specification: Applicants’ amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objection: Applicants’ amendment to claim 1 addresses the previously noted claim objection and is accepted and entered.  No new matter has been added.  The previously noted objection to claim 1 is withdrawn.

Section 103 rejections: Applicant's arguments filed July 23, 2020 have been fully considered but they are not persuasive because other art has been identified which renders obvious the claims, as noted below.  Art is also applied to newly added claims 16-19, but not to claim 20, which has allowable subject matter.

Drawings
The drawings were received on July 23, 2020 and March 1, 2021.  These drawings are accepted and entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device region of the first conductivity type of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, U.S. Pat. Pub. No. 2018/0366549, Figure 1, and further in view of Sugi, U.S. Pat. Pub. No. 2008/0258211, Figures 1, 3, and 6, and Blank, U.S. Pat. Pub. No. 2013/0137230, Figures 5, 1B and Suguro, U.S. Pat. Pub. No. .
Kojima, Figure 1:
    PNG
    media_image1.png
    430
    511
    media_image1.png
    Greyscale

Sugi, Figure 6:
    PNG
    media_image2.png
    530
    484
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    697
    441
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    726
    346
    media_image4.png
    Greyscale
 	
Blank, Figures 5, 1B:

    PNG
    media_image5.png
    300
    383
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    257
    218
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    227
    278
    media_image7.png
    Greyscale

Regarding claim 1: Kojima Figure 1 discloses a semiconductor device, comprising: a silicon carbide semiconductor body comprising a first major surface (top), a second major surface (bottom) opposing the first major surface (top), and a first conductivity type (n); a gate (10) arranged in a trench (16) extending into the silicon carbide semiconductor body from the first major surface (top); a body region (6) formed in the silicon carbide semiconductor body comprising a second conductivity type (p), the second conductivity type (p) opposing the first conductivity type (n); a source region (7) formed in the silicon carbide semiconductor body comprising the first conductivity type (n), the source region (7) being arranged on the body region (6) and comprising at least one first dopant species (P) providing the first conductivity type (n) and at least one second dopant species (C) that is different from the first dopant species (P), the second dopant species (C) reducing the diffusion of the first dopant species (P) in the silicon carbide semiconductor body, wherein the source region (7) forms a pn-junction with the body region (6), the pn-junction being arranged at a depth dpn from the first major surface (top); and a drain electrode (13/15), the drain electrode (13/15) being arranged in the silicon carbide semiconductor body under the trench (16), wherein the at least id. ¶ 35 (phosphorus, carbon).  Kojima does not disclose that 50 nm < dpn <300 nm, and does not explicitly disclose a drain region of the first conductivity type.  However, Kojima discloses that the substrate (1) is an n+ type substrate, on which the drain electrode (13/15) is formed, and has an n-type drift layer (2) on top.  Kojima also does not disclose that the semiconductor body is a silicon semiconductor body, but a silicon carbide semiconductor body.
Sugi Figure 1 discloses a similar arrangement, and shows an n+ drain region (25) of first conductivity type (n) under a gate (27) arranged in a trench (28) comprising dielectric (35), with a drift region (21) on top of the drain region (25) and on which a drain electrode (31) is formed.  Sugi specification ¶¶ 85-89.  Thus, one having ordinary skill in the art at a time would recognize that the Kojima n+ type substrate acts as a drain region in its arrangement.  Alternatively, one having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kojima to have a drain region because the modification would have involved a selection of a known material based on its suitability for its intended use.
Sugi Figure 1 discloses an n+-type source region (23) on a p-type region (22), similar to Kojima.  Id. ¶ 86.  Sugi Figures 1 and 3 discloses dimension arrangements while Sugi Figure 6 discloses the depths of a region (E2), one (34) of the pn-junctions, of the device.  Id. ¶¶ 86, 98, 101.   In Sugi Figure 6, pn-junction (34), shown as “portion H” is shown and discussed, id. ¶ 101, but an additional increase in the electrical field at approximately 0.2 µm is also shown.  

Blank Figure 5, which can be formed from a process whose intermediate steps are shown in Blank Figures 1A-1C, discloses a device that is similar to Kojima, where the device comprises a silicon semiconductor body, but that the semiconductor body may also comprise silicon carbide.  Blank specification ¶¶ 46-48, 30.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a silicon semiconductor body in place of the silicon carbide semiconductor body because the modification would have involved a selection of a known material based on its suitability for its intended use.
Suguro Figure 1C discloses the use of phosphorus as a first dopant and carbon and fluorine as a second dopant, with the second dopant preventing or hindering diffusion of phosphorus in the silicon semiconductor material.  Suguro specification ¶¶ 22-31.  One having ordinary skill in the art at a time before the effective filing date would therefore have a basis for using a similar doping technique in silicon semiconductor body-based device as a silicon carbide semiconductor body-based device.  
19 atoms/cm3 to 7.1020atoms/cm3 and a carbon concentration in a range of 1.1019 up to 7.1020 atoms/cm3.  See id.
Regarding claim 4, which depends from claim 1: Kojima discloses a body contact region (8) comprising the second conductivity type (p), wherein the body contact region (8) is more highly doped than the body region (6).  Id. ¶¶ 32, 24.
Regarding claim 8, which depends from claim 1: The combination discloses sidewalls of the trench are formed by the source region and the body region, but does not disclose an additional trench having a field plate.
Blank Figure 5, directed to a similar device, discloses that the semiconductor device further comprises: a further trench (202) comprising sidewalls formed by the body region (32) and the semiconductor body (130, 100); and a field plate (12) arranged in the further trench (202).  Blank specification ¶¶ 47, 48.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Blank trench and field plate arrangement in the combination because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.
Regarding claim 16, which depends from claim 1: Suguro discloses that the at least one second dopant species comprises only carbon.  Suguro specification ¶ 27.
Regarding claim 17, which depends from claim 1: Suguro discloses that that ate least one second dopant species comprises only fluorine.  Id. ¶ 25.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06(I).
Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Sugi, Blank, Suguro, and Siemieniec, and further in view of Laven, U.S. Pat. Pub. No. 2016/0204097, Figure 4.
Laven, Figure 4:

    PNG
    media_image8.png
    482
    730
    media_image8.png
    Greyscale

Regarding claim 5, which depends from claim 4: The combination discloses the trench (16) has a depth and a width and because the trench (16) exists, it inherently discloses that it has a length.  The combination discloses that the body contact region 
Laven Figure 4 discloses a similar device, in which the trench (12) having the gate (121) is elongated and has a depth, a width and a length, the length being greater than the width.  See Laven Figure 4; Laven specification ¶¶ 64, 65.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination with the Laven elongated trench because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Sugi, Blank, Suguro, Siemieniec, and Laven, and further in view of Hossain, U.S. Pat. Pub. No. 2013/0221436, Figure 11.
Hossain, Figure 11:
    PNG
    media_image9.png
    495
    583
    media_image9.png
    Greyscale


Hossain Figure 11 discloses a similar device in which a shallow trench (2124) extends from the first major surface, wherein sidewalls of the shallow trench (2124) are formed by the source region (2584) and the body region (2582) (note that although Hossain does not specifically show that the shallow trench (2124) has sidewalls formed by the body region (2582), the discussion in the specification states that the shallow trench (2124) can etched into the body region (2582)), and wherein the body contact region (2682) forms a base of the shallow trench (2582).  Hossain specification ¶¶ 67, 68.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hossain shallow trench arrangement in the combination because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Sugi, Blank, Suguro, and Siemieniec, and further in view of Jin, U.S. Pat. Pub. No. 2016/0254367, Figures 3A-3G.







    PNG
    media_image10.png
    472
    706
    media_image10.png
    Greyscale

Regarding claim 7, which depends from claim 1: The combination does not disclose a field plate arranged in the trench under the gate.
Jin Figures 3A-3G, directed to a similar device, disclose a field plate (2304’) arranged in the trench under the gate.  Jin specification ¶¶ 31-38.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jin field plate in the combination because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Sugi, Blank, Suguro, and Siemieniec, and further in view of Ito, U.S. Pat. Pub. No. 2003/0193066, Figures 1A-4.



    PNG
    media_image11.png
    164
    392
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    245
    442
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    206
    400
    media_image13.png
    Greyscale
  
    PNG
    media_image14.png
    233
    441
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    212
    394
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    328
    366
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    341
    367
    media_image17.png
    Greyscale

Regarding claim 19, which depends from claim 1: The combination does not disclose that the at least one dopant species comprises germanium.  
.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “a device region of the first conductivity type formed deeper in the silicon semiconductor body than the source region, and wherein the device region comprises the at least one first dopant species providing the first conductivity type and the at least one second dopant species reducing the diffusion of the first dopant species in the silicon semiconductor body”, in combination with the remaining limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Victoria K. Hall/Primary Examiner, Art Unit 2897